Citation Nr: 1016362	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-38 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
January 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied service connection for post-traumatic stress disorder 
(PTSD).  

The Veteran initially had requested a Travel Board hearing, 
but subsequently withdrew that request in writing in May 
2005.

On appeal in November 2007, the Board remanded the case for 
additional development, to include providing proper notice 
and scheduling a VA psychiatric examination.

The issue has been recharacterized to better reflect the 
medical findings.


FINDING OF FACT

Based on a medical opinion that the Veteran's psychological 
problems were linked to her service, the Veteran's reported 
sexual assault in service, and medical evidence of treatment 
for psychological problems since discharge from service, all 
doubt is resolved in the Veteran's favor that her current 
adjustment disorder and depression are related to her 
service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance 

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The benefit sought on appeal is being 
granted in full.  Accordingly, any error committed with 
respect to either the duty to notify or the duty to assist 
was harmless and need not be discussed.  

II.  Analysis

The Veteran contends that she has PTSD as the result of a 
rape that occurred during service and a subsequent abortion, 
which she contends she was forced into having by the Army.  
She reported on an February 2005 VA mental health record that 
she was raped in June or July 1974.  She recalled that she 
and her date were walking in a park off base when he grabbed 
her, covered her mouth, and raped her.  These events have not 
been corroborated.  The Veteran claims that she told her 
commanding officer about the rape but was ignored.

Service connection for PTSD was denied in a December 2002 
rating decision.  While the Veteran apparently exhibits mild 
symptoms of PTSD, she was not diagnosed with this disorder by 
the September 2009 VA examiner.  She has, however, been 
diagnosed with an adjustment disorder with major depressive 
disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
CAVC essentially determined that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Accordingly, the Board will review and address all 
of the evidence related to all psychiatric disabilities of 
record, including PTSD.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs), to include 
enlistment and separation examinations, are negative for any 
findings relating to a psychiatric disorder.  However, in the 
December 1971 Report of Medical History, the Veteran checked 
the "don't know" box for "frequent trouble sleeping," 
"depression or excessive worry," and "nervous trouble of any 
sort."

In April 1972, the Veteran sought treatment for "various 
vague complaints."  The Veteran reported that she "can't 
stand to have anyone touch her on the neck" and stated that 
she was "quite nervous."  The initial impression was an 
anxiety reaction. The doctor prescribed Valium.

In September 1974, the Veteran discovered that she was 8-10 
weeks pregnant. The STRs state that "[p]atient desires 
abortion."  She was air lifted from Germany to Walter Reed 
Medical Center in Washington, D.C., which is where the 
procedure was performed.

A review of the Veteran's service personnel records indicates 
that she was assigned to the 97th General Hospital in Germany 
from June 1973 to October 1974.  The record contains evidence 
of disciplinary action in service.  Specifically, in October 
1973, the Veteran was demoted to E-3 after allowing a man to 
enter her barracks against regulations.  In January 1974, she 
was disciplined for a brief unauthorized absence.  Finally, 
in April 1974, she was demoted to E-2 after stealing a watch 
from another service person.

VA medical and psychiatric treatment records dated from 
January 2000 to May 2009 show treatment for psychiatric 
problems.  In October 2001, the Veteran reported that she had 
just moved from Chicago and was homeless and unemployed.  She 
related that she had left Chicago abruptly because she feared 
an ex-boyfriend would find her after getting out of jail.  
She denied a history of sexual harassment.  She reported 
brief in-patient treatment at a psychiatric hospital in 1999 
as a result of domestic violence.  She complained of feeling 
depressed and not being able to sleep prior to leaving 
Chicago.  She also reported feeling paranoid and fearful for 
her safety.  The Veteran reported a "positive experience" 
in the military.  Mental status examination of the Veteran 
showed that she was fully oriented, pleasant, cooperative, 
and goal-directed with a mildly dysphoric mood and restricted 
affect.  She had no suicidal or homicidal ideations and 
denied psychotic symptoms.  The Veteran's Global Assessment 
of Functioning (GAF) score was 55.  The clinician's Axis I 
diagnosis was "rule-out adjustment disorder, depressed vs. 
major depressive episode" and "rule-out PTSD due to 
domestic violence history."

In November 2001, the Veteran complained of nightmares about 
an event in November 1999 that "almost got me killed."  She 
reported brief in-patient psychiatric treatment in 2000 after 
having flashbacks of this incident.  She related that she had 
been physically abused by the father of one of her children.  
She denied a history of sexual assault.  The clinician's Axis 
I diagnosis was chronic PTSD.  The Veteran's GAF score was 
55.

In December 2001, the Veteran reported that she felt unsafe 
at night.  She stated that "lots of bad things happened to me 
at night even when I was in the military."  The assessment 
was a continuation of the Veteran's PTSD symptoms.

In January 2002, the Veteran reported that she was still 
having trouble sleeping.  She complained of feeling fearful 
every night and hypervigilance.  She reported that this 
behavior was the result of the 1999 domestic violence 
incident.  Mental status examination of the Veteran showed 
that she was fully oriented and pleasant with a mildly 
dysphoric mood and restricted affect.

In April 2002, the Veteran stated that she was upset.  She 
complained of having nightmares and difficulty sleeping.  She 
reported hypervigilance and was afraid someone would break 
into her home and harm her.  One clinician's Axis I diagnosis 
was "PTSD, v. psychosis not otherwise specified."  Another 
clinician noted that the Veteran reported PTSD symptoms from 
past traumas including rape and subsequent abortion while in 
the military.  The Axis I diagnosis was major depressive 
disorder, recurrent, and PTSD.  

The Veteran was admitted to the Puget Sound HCS on April 29, 
2002.  She was diagnosed with depression and PTSD and 
assigned an admission GAF score of 20.  The Veteran's 
presenting problems included feeling suicidal.  She reported 
suffering from depression for many years and from PTSD since 
leaving the military.  Her boyfriend had been arrested for 
domestic violence and her youngest son was having 
anger/psychological problems.  The Veteran stated that her 
energy level and concentration were "okay."  She reported 
that she was raped while in the military, became pregnant, 
and got an abortion.  She was having trouble sleeping and 
"still having nightmares about being raped in [the] 
military."  At the time of her May 2,  2002 discharge, she 
exhibited a "greatly improved" mood and affect without 
suicidal ideation.

In June 2002, the Veteran reported "more severe" depression.  
The clinician noted that she presented with "continued 
problems associated with her PTSD, which stems in part from 
military-related sexual trauma."  She complained of 
nightmares and intrusive memories.  Mental status examination 
of the Veteran showed that she was fully oriented and sullen 
with a dysphoric mood and blunted affect.  The initial 
impression was recurrent depressive disorder and PTSD from 
sexual trauma.  The clinician noted that the Veteran was 
"sufficiently symptomatic to warrant [admission] to inpatient 
unit to stabilize."  

On November 29, 2002, the Veteran was admitted to Jackson 
Park Hospital in Chicago.  At this time, she was diagnosed 
with major depression.  The Veteran's presenting problems 
included feeling depressed and wanting to kill herself by 
laying out in the cold.  She complained of sleep disturbances 
and poor appetite.  The psychiatric evaluation contains the 
following statement:  "History of psychiatric illness since 
1974 when she was allegedly raped while in the Army.  Since 
then she has been hospitalized at various veterans 
administration hospitals in different cities.  She was 
diagnosed in 1975 with post-traumatic stress disorder and has 
been treated with numerous medications."  The Veteran was 
discharged on December 6, 2002 and transferred to the Rainbow 
Beach Nursing Center (RBNC) in Chicago.  The record indicates 
that the Veteran was discharged from RBNC on July 31, 2003.

An August 2003 note states that the Veteran reported 
experiencing military sexual trauma in the past and that she 
"got pregnant and had an abortion."  A March 2005 record 
notes that the Veteran "has had significant problems 
secondary to the rape she suffered in the Army back in the 
70's."  The Axis I diagnosis was adjustment disorder with 
depressed mood versus major depressive disorder.  A November 
2006 record indicates that the Veteran "presented with 
symptoms of depression, anxiety, and recurrent thoughts of 
her reported rape when she was 18 or 19, and other 
situational and family problems, which has been apparently a 
recurring presentation most of her adult life."  An October 
2007 VA record contains a diagnosis of PTSD due to military 
sexual assault.  An April 2008 VA psychiatric treatment 
record includes Axis I diagnoses of PTSD, depression (rule 
out dysthymia), and adjustment disorder.  

A VA medical opinion was provided in September 2009 to 
determine the nature and etiology of any psychiatric 
disorder, to include PTSD and depression.  The examiner noted 
that the Veteran reported a rape by another service member 
during service.  She complained of feeling hopeless, 
helpless, worthless, and suicidal.  She also complained of 
problems with sleep, appetite, concentration, energy, and 
memory.  She reported flashbacks to the rape.  The Veteran's 
affect was depressed, irritable, angry, and guilty.  The Axis 
I diagnosis was major depressive disorder, longstanding 
adjustment reaction with depressive features, and possible 
PTSD.  The examiner explained:  "It is possible that she has 
posttraumatic stress disorder.  She has nightmares and 
flashbacks.  She is hypervigilant and startles easily.  She 
gets angry easily.  The problem with making this diagnosis is 
that it has not been clear in the past to other observers 
whether this is a diagnosis that she has or not . . . I would 
say the chances are 51% that she has it based on her 
history."  

In an October 2009 addendum, the September 2009 examiner 
stated:  "I did not see clear PTSD myself when I interviewed 
the patient.  I continue to see her as having an adjustment 
disorder and character logic difficulties.  The sexual trauma 
did occur when she was in the service and the problem she is 
having is definitely linked to her service time.  This is 
verifiable by the fact that the patient states the rape 
occurred while she was in the service."

The VA examiner determined that the Veteran's psychological 
problems were caused by her service.  Based on this medical 
opinion, the Veteran's reported incident in service, and 
medical evidence of psychological problems since discharge 
from service, all doubt is resolved in the Veteran's favor 
that her current adjustment disorder and depression are 
related to her service.  Thus, service connection for an 
acquired psychiatric disability is warranted.  See 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is granted, subject to the rules and payment of 
monetary benefits.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


